Citation Nr: 1635897	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  16-13 054	)	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral eye disability (claimed as bilateral eye damage), to include corneal dystrophy, macular degeneration, cataracts/pseudophakia, and dry eyes.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1957 to August 1965. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2012 simplified notification letter in which the RO denied service connection for, inter alia, bilateral cornea scars and pseudophakia, and tinnitus.  In July 2012, the Veteran filed a notice of disagreement (NOD).  In December 2015, the RO issued a statement of the case (SOC) as to the bilateral eye disability claim, only, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2016.

In June 2016, the Veteran and his wife testified during a Board video-conference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

As regards characterization of the eye claim, the Board notes that in April 2011, the Veteran filed a claim for service connection for bilateral eye damage (welding) and the RO has adjudicated claims for cornea scars and pseudophakia.  However, as there are additional eye diagnoses of record, the Board has expanded the claim on appeal, as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a Veteran's claim for service connection for PTSD includes any mental disability that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and the other information of record).

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems. The Virtual VA file contains VA treatment records which are not present in the VBMS file.

Also, this appeal has been advanced on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  

For reasons expressed below, the claim for service connection for bilateral eye disability is being remanded to the agency of original jurisdiction (AOJ).  The remand also addresses a claim for service connection for tinnitus-for which the Veteran has completed the first of two actions required to place this matter in appellate status.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that, during the pendency of the appeal, in a December 2015 rating decision, the RO granted service connection for bilateral hearing loss (a claim which was also denied in the June 2012 rating decision on appeal) .  In February 2016, the Veteran filed a NOD as to the initial rating assigned for the disability, and the RO issued a SOC addressing that matter in April 2016.  During the June 2016 Board hearing, the Veteran, through his representative, indicated that a substantive appeal to perfect an appeal as to that matter would be filed the same day, and testimony on that claim was received.  However, the Board's review of the claims file reveals no document that can be accepted as a substantive appeal for that claim.  Rather, the  Veteran has merely resubmitted the VA Form, 9 that was filed in connection with the bilateral eye disability claim; this document includes .  As the Veteran has not yet filed a valid substantive appeal for the bilateral hearing issue, the Board does not have jurisdiction over this matter at this time.  

REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal  is warranted.  

With regard to the bilateral eye disability claim, a September 2015 VA examiner opined that the Veteran's cornea dystrophy, macular degeneration, cataracts/pseudophakia are less likely as not related to the Veteran's service.  The VA examiner concluded that corneal scars caused by metallic foreign body would remain stable and that corneal dystrophy is not caused by eye infection or metal foreign body.  The VA examiner further opined that there is no medical literature or studies found on the development of corneal dystrophy from reflection of light.  The VA examiner also stated that corneal scars remain stable, but the "loss of vision would be consistent with corneal dystrophy.  As the corneal dystrophy progresses with time and increase in corneal scarring there will be a decrease in vision."  This would appear consistent with the Veteran and his wife's June 2016 hearing testimony that the Veteran's vision loss has worsened since service.  However, in providing the opinion , the VA examiner did not discuss the significance, if any, of the in-service notation of the eye-defect, described as "most nearly resembl[ing]" an abrasion in November 1967 service treatment records.

In addition, although the evidence also reflect a diagnosis of dry eyes (as noted in April 1999 private treatment records), the VA examiner did not specifically indicate whether the Veteran currently suffers from  this condition, and, if so, the etiology of this disorder.  

These deficiencies necessitate a remand of this matter.  Notably, once VA undertakes the effort to provide an examination or to obtain opinion when developing a claim, one adequate for the purpose being sought must be provided or obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Notably, the record does not otherwise include adequate evidence to sufficiently resolve the bilateral eye disability claim.  In this regard, the Board notes that, although a positive private opinion concluded that the Veteran's cornea dystrophy is related to the cornea scratch he incurred while in service, no rationale for the opinion was provided.   

Accordingly, remand of this matter to obtain further medical opinion addressing the etiology of all current bilateral eye disabilities-based on full consideration of the Veteran's documented history and assertions, and supported by complete, clearly-stated rationale-is needed to resolve this claim.  Id. 

To this end, the AOJ should arrange to obtain an addendum opinion from the September 2015 VA examiner, or from another appropriate physician, based on claims file review (if possible).  The AOJ should only arrange for further examination of the Veteran if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

Prior to arranging to obtain further medical opinion in connection with this claim, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the Ocala Community Based Outpatient Clinic (CBOC) and that records dated through July 2015 are associated with the file; however, more recent records may exist.  Hence, the AOJ should obtain all pertinent VA treatment records dated since July 2015. 

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim for service connection for bilateral eye disability (to include as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating the claim for service connection for bilateral eye disability.   

Finally, as noted in the introduction, the Board notes that in a June 2012 simplified notification letter, the RO, inter alia, denied the Veteran's claim for service connection for tinnitus.  The Veteran filed an NOD as to this determination in July 2012, and the Board has found nothing in the file indicating that the NOD, or the claim, was subsequently withdrawn.

To date, the RO has not yet issued an SOC with respect to this claim, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2014); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997). Consequently, this matter must be remanded for the issuance of a SOC. Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R §§ 20.200, 20.201, 20.202 (2015).

Accordingly, these matters are hereby REMANDED for the following action:

1.  Furnish to the Veteran and his representative an SOC addressing the denial of service connection for tinnitus, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal perfecting an appeal as to this matter.

The Veteran is hereby notified that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-as regards the claim identified above, within 60 days of the issuance of the SOC.

2.  Obtain from the Ocala (CBOC) all outstanding, pertinent records of evaluation and/or treatment of the Veteran since July 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain additional evidence pertinent to the claim for service connection for bilateral eye disability that is not currently of record.  Specifically request that the Veteran furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the clinician who provided the September 2015 opinion.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain an opinion from another appropriate physician (preferably, an ophthalmologist) based on claims file review (if possible).  Only arrange for further examination of the Veteran if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND), must be made available to the designated physician, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions. 

If an examination is conducted, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all eye disorders currently present or validly diagnosed at any time pertinent to the current claim, to include corneal dystrophy, macular degeneration, cataracts/ pseudophakia, and dry eyes (even if now asymptomatic or resolved).

Then, with respect to each diagnosed eye disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service, to include in-service eye injury associated with a metal fragment, and/or  alleged exposure to bright light reflection from unpainted aircrafts.  

In addressing the above, the examiner must consider and discuss all relevant medical and other objective evidence-to particularly include the August 2015 letter from Dr. L.H., which indicates that there is an association between the Veteran's corneal dystrophy and the in-service damage to the right eye due to a metal fragment. In doing so, the examiner should address the significance, if any, of the in November 1967 service treatment records noting a defect that "most nearly resembles" an abrasion.

The examiner must also consider and discuss all lay assertions-to include the Veteran's competent assertions as to the nature, onset, and continuity of symptoms (to include alleged blurriness and vision loss) since service.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.  

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached (to include identification of the facts and medical authority supporting such conclusions) must be provided.

6.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
.

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for service connection for bilateral eye disability in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

8.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an  SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

